Case 2:17-cv-04053-DMG-E Document 110 Filed 05/15/20 Page 1 of 2 Page ID #:3645




    1

    2

    3

    4

    5

    6

    7

    8
                              UNITED STATES DISTRICT COURT
    9
                            CENTRAL DISTRICT OF CALIFORNIA
   10

   11
        ARMINDA SEVILLA, individually              Case No. CV 17-4053-DMG (Ex)
   12   and on behalf of all other persons
        similarly situated, and on behalf of the
   13   general public,                            JUDGMENT
   14         Plaintiff,
                            v.
   15
        AARON’S, INC., a Georgia
   16   corporation, and DOES 1 through 30,
        inclusive;
   17
              Defendant.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:17-cv-04053-DMG-E Document 110 Filed 05/15/20 Page 2 of 2 Page ID #:3646




    1         Having granted final approval of the Class Action Settlement and Release of
    2   Claims between Plaintiff Arminda Sevilla and Defendant Aaron’s, Inc.
    3   (collectively the “Parties”) in the above-entitled action, as set forth in the Court’s
    4   Order Granting Plaintiff’s Unopposed Motion for Final Approval of Class Action
    5   Settlement [Doc. #109];
    6         This Court HEREBY ORDERS, ADJUDGES AND DECREES that
    7   Judgment in this matter is entered in accordance with the Court’s Order Granting
    8   Plaintiff’s Unopposed Motion for Final Approval of Class Action Settlement and
    9   the Parties’ Class Action Settlement and Release of Claims.
   10

   11
        DATED: May 15, 2020
   12                                           DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
